Case 19-22715-CMB         Doc 23     Filed 07/11/19 Entered 07/11/19 15:05:07               Desc Main
                                     Document     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                            ) BANKRUPTCY CASE NO. 19-22715-CMB
                                                    )
  5171 Campbells Land Co., Inc.,                    ) CHAPTER 11
                                                    )
           Debtor.                                  )

                          DECLARATION IN LIEU OF AFFIDAVIT
                     Regarding Request to be added to the Mailing Matrix

        I am the Attorney for STORE Capital Acquisitions, LLC and STORE Master Funding XIII,
 LLC, a creditor in the above captioned bankruptcy case, and I am authorized by this creditor to
 make this request for notices. The new address should be used instead of the existing address,
 and added to the matrix. I have reviewed the mailing matrix on file in this case and I hereby
 certify that this request for notices replaces the creditors’ address listed on the matrix, supersedes
 and cancels all prior requests for notice by the above named creditor, and:
        Please check the appropriate box:
        ☐       that there are no other requests to receive notice by or on behalf of this creditor, or
        ☒       that the following prior request(s) for notice by or on behalf of this creditor shall
                be deleted from the matrix: #7 on Docket – David Andrew Haworth

 I declare under penalty that the foregoing is true and correct.
 Executed on 7-11-19                                .

                                                       James F. Grenen, Esquire
                                                       Attorney for Creditor


                                                         /s/ James F. Grenen
 Direct Notices to:                                    Signature of Attorney for Creditor
 Grenen & Birsic, P.C.
 One Gateway Center, 9th Floor                         #46478
 Pittsburgh, PA 15222                                  Attorney’s PA ID No.
 412-281-7650
 Fax: 412-281-7657
